In an action, inter alia, to recover damages for fraud, the plaintiff appeals from a judgment of the Supreme Court, Queens County (Flaherty, J.), entered June 1, 2006, which, after a nonjury trial, is in favor of the defendant Astoria Federal Savings & Loan Association and against him dismissing the complaint insofar as asserted against that defendant.
Ordered that the judgment is affirmed, with costs.
Contrary to the plaintiff’s contention, the verdict was not against the weight of the evidence and the judgment awarded by the Supreme Court was warranted by the record as a whole in any event (see Ancewicz v Western Suffolk BOCES, 282 AD2d 632, 632-633 [2001]). Rivera, J.P, Krausman, Skelos and Balkin, JJ., concur.